                                                                      p li,£!D
                                                              U.S. DISTRICT COUJU
                  UNITED STATES DISTRICT COURT SAVA!!NAH OtV.
                  SOUTHERN DISTRICT OF GEORGJili^ "HV 20 PM 3:03
                        SAVANNAH DIVISION
                                                           eiERiA
                                                                 SO.OfSlCF GA.
ARISA BURGEST,

     Plaintiff,

V.                                            CV418-033


BOARD OF REGENTS,et al.

     Defendants.


                                ORDER


     The parties'joint motion to stay discovery while defendant Edward

B. Jolley recovers from surgery, until such time as his physicians release

him, is GRANTED in part. Doc. 12. The case is STAYED for 60 days

while defendant recovers.      After those 60 days, the parties are

ORDERED to file a joint status report apprising the Court whether

further time is needed and, if defendant is able to resume litigating the

case, provide the Court with a proposed amended scheduling order.

     SO ORDERED,this           day of November, 2018.


                                        Jed st.'^tes.\L'\gistr.'\te judge
                                           ERN DISTRICT OF GEORGL\
